 

Form 10-Q
Page 36
Exhibit 10.2
THE TIMBERLAND COMPANY
2009 EXECUTIVE LONG TERM INCENTIVE PROGRAM
PERFORMANCE STOCK UNIT AGREEMENT
     The Timberland Company, a Delaware corporation (the “Company”), hereby
grants, effective as of <<Date of Grant>>,
                                         (the “Participant”)
                                          performance stock units (“PSUs”),
which PSUs if earned pursuant to the 2009 Executive Long Term Incentive Program
(the “2009 LTIP”) will be paid in the form of shares of the Company’s Class A
Common Stock on the basis of one share for each stock unit. The PSUs are subject
to the terms and conditions of the 2007 Incentive Plan, the 2009 LTIP and the
additional terms and conditions delivered herewith. Such additional terms and
conditions are incorporated by reference herein and made a part hereof.
     Subject to the terms and conditions of the 2007 Incentive Plan, the 2009
LTIP and the additional terms and conditions delivered herewith, the PSUs shall
be earned as follows:

     
                    
  PSUs upon achievement of a Performance Goal (as defined in the 2009 LTIP) as
determined
                           by the Committee (as defined in the 2009 LTIP)

                  THE TIMBERLAND COMPANY    
 
           
 
  By:        
 
     
 
       
 
                ACKNOWLEDGED AND RECEIVED    

                 
Date:
     
       
 
               
 
Participant’s Signature        

ADDITIONAL TERMS AND CONDITIONS OF AGREEMENT ARE ATTACHED HERETO



--------------------------------------------------------------------------------



 



 

Form 10-Q
Page 37
PERFORMANCE STOCK UNIT AGREEMENT
ADDITIONAL TERMS AND CONDITIONS
     The <<Date of Grant>> Award of Performance Stock Units (“PSUs”) is made
pursuant to the 2009 Executive Long Term Incentive Program (the “2009 LTIP”)
under the Company’s 2007 Incentive Plan (the “2007 Plan” and together with the
2009 LTIP, the “Plan Documents”). The Award is subject to the restrictions and
conditions set forth below and in such Plan Documents, which are incorporated
herein by reference with the same effect as if set forth herein in full. All
terms used herein shall have the same meaning as in the Plan Documents, except
as otherwise expressly provided.
          In consideration of the Company’s awarding PSUs, the Participant
hereby agrees with the Company as follows:
     1. The PSUs shall not be sold, transferred, pledged, assigned or otherwise
encumbered or disposed of except as provided below and in the Plan Documents.
Once a stock certificate (or other evidence of ownership) has been delivered to
the Participant in payment of the PSUs pursuant to Paragraph 2, the Participant
will be free to sell the shares of Stock evidenced thereby, subject to
applicable requirements of federal and state securities laws.
     2. The performance period for determining the number of PSUs earned under
the 2009 LTIP shall commence on January 1, 2009 and end on December 31, 2011
(the “Performance Period”). Subject to any acceleration or termination of the
PSUs as set forth in the 2007 Plan, the PSUs shall be paid in the form of Stock,
to the extent the performance goals have been attained as set forth in the 2009
LTIP, provided that the Participant has been continuously employed with the
Company through the date on which an Award Payout is made.
     3. The Participant expressly acknowledges that the delivery of Stock in
payment of the PSUs will give rise to “wages” subject to withholding and agrees
that his or her rights hereunder are subject to him or her paying to the
Company, by the delivery of shares of Stock acquired hereunder (or by such other
means as may be acceptable to the Administrator in its discretion), all taxes
required to be withheld in connection with such vesting.
     4. This Award of PSUs does not give the Participant any right to be
retained in the employ of the Company or any of its subsidiaries, nor any other
right not expressly provided for herein or in the Plan Documents.
     5. In order to manage and administer the plans under the Plan Documents,
the Administrator will need to process Participant’s personal data
(electronically or otherwise), including but not limited to communicating such
data to the Company’s group of companies and any third party administrator. By
signing the Performance Stock Unit Agreement, the Participant acknowledges
receipt of this notification and acknowledges that he/she understands that
he/she may object to portions of the processing of his/her personal data.
However, such objection may affect participation in the 2009 LTIP and result in
exclusion from participation in the 2009 LTIP.
     6. By executing the Performance Stock Unit Agreement, the Participant
represents that he or she accepts this Award of PSUs, agrees to the terms
hereof, and acknowledges that he or she has received a copy of the Plan
Documents and is familiar with their terms and provisions.
     7. The Performance Stock Unit Agreement shall be governed by and construed
in accordance with the laws of the State of New Hampshire.